Per Curiam
Appellant has filed in this Court a paper called Motion for Probable Cause for Appeal with reference to the denial to his petition for Writ of Habeas Corpus by the lower court.
*703Our rules do not provide for any such pleading as appellant has filed. If he desires to appeal from the judgment of the lower court he must file transcript and assignment of errors, as provided by our rules, which he has not done.
As nothing is properly before us for decision the motion is dismissed.
Note. — Reported in 170 N. E. 2d 55.